J-A09031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SYLVIA HECKROTE                              :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                       Appellant                 :
                                                 :
                                                 :
                v.                               :
                                                 :
                                                 :
    COMCAST CORPORATION, COMCAST                 :   No. 1409 EDA 2020
    OF SOUTHEAST PENNSYLVANIA LLC,               :
    SCHANER'S MOBILE HOME PARK,                  :
    SANATOGA REAL ESTATE &                       :
    DEVELOPMENT INC., LIFTED UP                  :
    MINISTRIES, LIBERTY MINISTRIES               :
    INC., AND JOHN DOE #1-10                     :

                  Appeal from the Order Entered May 16, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 191102838


BEFORE: NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                                 FILED MAY 4, 2022

        Sylvia Heckrote (Heckrote) appeals from the May 16, 2020 order

entered in the Court of Common Pleas of Philadelphia County (trial court)

granting the motion to transfer venue filed by Comcast of Southeast

Pennsylvania LLC, et al. (Comcast Defendants) in this personal injury action

based on forum non conveniens.                 We reverse and remand for further

proceedings consistent with this Memorandum.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09031-22


                                      I.

      This procedurally unusual case arises from a March 31, 2018 incident

wherein Heckrote tripped and fell outside of her home located in Schaner’s

Mobile Home Park at 3000 East High Street in Sanatoga, Pennsylvania, in

Montgomery County. Heckrote alleged that she fell on cables and/or wires in

front of her home attached to a fallen telephone pole and that she suffered

severe injuries caused by the negligence of the Comcast Defendants.

      Heckrote initiated this action on November 21, 2019, by filing a

complaint against the Comcast Defendants in Philadelphia County. In April

2020, arguing that Philadelphia County is an oppressive and vexatious forum

and that venue is instead appropriate in Montgomery County, the Comcast

Defendants filed a motion to transfer venue pursuant to Pa.R.C.P. 1006(d)(1).

On May 16, 2020, the trial court granted the motion but mistakenly noted that

Heckrote had not filed a response to the motion to transfer venue. The trial

court dismissed the action without prejudice for Heckrote to refile it in

Montgomery County within 20 days.

      On May 21, 2020, Heckrote filed a motion for reconsideration

challenging the court transferring venue without holding a hearing or allowing

for discovery. The trial court denied the motion for reconsideration on May

28, 2020. Heckrote timely filed the instant appeal from the trial court’s May

16, 2020 order on June 8, 2020. Several months later, on February 16, 2021,




                                    -2-
J-A09031-22


the trial court ordered Heckrote to file a Rule 1925(b) statement and she filed

a statement the next day. See Pa.R.A.P. 1925(b).

       On April 26, 2021, the trial court entered an amended order it which it

essentially sought to rescind its May 16, 2020 order by granting Heckrote’s

motion for reconsideration and denying the Comcast Defendants’ motion to

transfer venue.1       In September 2021, the trial court issued an opinion

requesting that we remand this case to the Court of Common Pleas of

Philadelphia County to be heard. The court explained that when it initially

granted the Comcast Defendants’ motion for transfer on May 16, 2020:

              there was an ongoing global pandemic and issues with the
       City of Philadelphia computers. Due to these issues, this Court
       was not in receipt of Plaintiff’s Answer to the Defendant’s motion
       to transfer. A Motion for Reconsideration was then filed by Plaintiff
       on May 21, 2020, which this Court denied. After receiving the
       Plaintiff’s Notice of Appeal, and issuing a 1925(b) Statement of
       Matters, this Court received Plaintiff’s Statement of Matters,
       which stated that this Court did not consider the April 29,
       2020 Answer to the Defendant’s Motion to Transfer. Upon
       reading this issue, this Court went back and found that
       Plaintiff had indeed filed an Answer. On April 12, this Court
____________________________________________


1 The trial court’s order conflicts with the general rule that it was divested of
jurisdiction to act, given the procedural posture of this case at the time, where
it was well beyond 30 days after entry of the May 16 order and Heckrote had
already filed this appeal. See 42 Pa.C.S. § 5505 (“Except as otherwise
provided or prescribed by law, a court upon notice to the parties may modify
or rescind any order within 30 days after its entry, notwithstanding the
prior termination of any term of court, if no appeal from such order has
been taken or allowed.”) (emphasis added); see also Pa.R.A.P. 1701(a),
(b)(3) (stating general rule that after appeal is taken, trial court may no longer
proceed in matter and providing that it may grant reconsideration of an order
only if application for reconsideration is timely filed and reconsideration is
granted within time prescribed for filing notice of appeal).


                                           -3-
J-A09031-22


       sent a letter to the Superior Court requesting that this case be
       remanded and on April 26, 2021, this Court issued an Amended
       Order granting Plaintiff’s Motion for Reconsideration and Denying
       Defendants’ Motion to Transfer.

(Trial Court Opinion, 9/16/21, at 1-2) (emphasis added). We issued a per

curium order denying the trial court’s request for remand without prejudice

for this panel to consider the issue.

                                               II.

       Heckrote contends that remand of this case to the trial court is

necessary because the court granted the Comcast Defendants’ motion to

transfer venue on grounds of forum non conveniens without considering her

response to that motion. Heckrote also maintains the trial court abused its

discretion in granting the motion without holding a hearing on the issue of

venue or allowing any time for discovery to develop a record relating to the

appropriateness of Philadelphia as her chosen forum.2

       Pennsylvania Rule of Civil Procedure 1006 governs challenges to venue

and provides in pertinent part as follows: “For the convenience of parties and

witnesses the court upon petition of any party may transfer an action to the

appropriate court of any other county where the action could originally have

been brought.” Pa.R.C.P. 1006(d)(1). However, a plaintiff’s choice of forum



____________________________________________


2“In an appeal from an order transferring venue on the basis of forum non
conveniens, our standard of review is whether the trial court committed an
abuse of discretion.” Stoner v. Penn Kleen, Inc., 59 A.3d 612, 614 (Pa.
Super. 2012) (citation omitted).

                                           -4-
J-A09031-22


is generally controlling and “should rarely be disturbed by the grant of a Rule

1006(d)(1) petition.”     Moody v. Lehigh Valley Hosp.-Cedar Crest, 179

A.3d 496, 507 (Pa. Super. 2018), appeal denied, 194 A.3d 116 (Pa. 2018)

(citation omitted; emphasis added).        “Moreover, the term forum non

conveniens is actually a misnomer because inconvenience is not enough

reason to transfer venue.     The plaintiff’s choice of venue must be either

vexatious, i.e., intended to harass, or so oppressive as to require transfer.”

Id. (citation omitted).

      A trial court should not grant a petition to transfer venue unless “the

defendant meets its burden of demonstrating, with detailed information on

the record, that the plaintiff’s chosen forum is oppressive or vexatious to the

defendant.” Cheeseman v. Lethal Exterminator, 701 A.2d 156, 162 (Pa.

1997).   The Cheeseman court explained that a petitioner can meet this

burden by:

      establishing with facts on the record that the plaintiff’s choice of
      forum was designed to harass the defendant, even at some
      inconvenience to the plaintiff himself. Alternatively, the defendant
      may meet his burden by establishing on the record that trial in the
      chosen forum is oppressive to him; for instance, that trial in
      another county would provide easier access to witnesses or other
      sources of proof, or the ability to conduct a view of the premises
      involved in the dispute. But we stress that the defendant must
      show more than that the chosen forum is merely inconvenient to
      him.

Id.

      Proper procedure under Rule 1006(d)(1) then, unless unopposed,

requires the taking of evidence by deposition, affidavits or otherwise on


                                     -5-
J-A09031-22


disputed issues of fact.   See Rubin v. Lehman, 660 A.2d 636, 640 (Pa.

Super. 1995), appeal denied, 689 A.2d 235 (Pa. 1996) (“If this court is to be

faithful to the notion that a plaintiff’s choice of forum is entitled to weighty

consideration, then, at the very least, we should be enforcing the requirement

that the party seeking to change that venue fulfill its heavy burden with

record proof of the claimed hardships.”) (emphasis original).

       In this case, the record reflects that a breakdown in the court system

caused by the Covid-19 pandemic and computer system problems resulted in

the trial court’s lack of awareness of Heckrote’s response to the Comcast

Defendants’ motion to transfer this case out of Philadelphia County. The trial

court expressly advised that it did not go back to review the case filings and

thereby discover Heckrote’s missing response until she had already filed this

appeal and the court read her Rule 1925(b) statement. As a result, the trial

court inadvertently did not require the Comcast Defendants to meet their

heavy burden of establishing with detailed information on the record that

Heckrote’s choice of forum is oppressive or vexatious. See Moody, supra at

507.

       In light of the breakdown in the operation of the court and considering

that the trial court has requested remand of this case, we reverse its May 16,

2020 order and remand for further proceedings consistent with this

Memorandum.

       Order reversed. Case remanded. Jurisdiction relinquished.


                                     -6-
J-A09031-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/04/2022




                          -7-